EMAS, J.
Lazaro Fernandez, as Personal Representative of the Estate of Francisco Fernandez (“the Estate”), appeals final summary judgment entered in favor of Sandy Lane Residential, LLC (“Sandy Lane Residential”).
Francisco Fernandez (“Fernandez”) worked as a maintenance engineer at the Gansevoort South Hotel in Miami Beach. On March 24, 2009, Fernandez was helping a fellow employee replace the wheels on a large metal gate when it fell on him, causing his death. The Estate filed a wrongful death suit against the owners of the Gan-sevoort, Sandy Lane Residential and Sandy Lane Master Association, Inc. (“SLMA”),1 and both asserted they were *611entitled to employer immunity under section 440.11,- Florida Statutes (2011). Sandy Lane Residential and SLMA moved for summary judgment on this basis, and both contended they were Fernandez’s “employer” at the time of his death, and had “secured” worker’s compensation benefits on his behalf.
After a hearing, the trial court determined that both SLMA and Sandy Lane Residential were entitled to worker’s compensation immunity under section 440.11, and granted summary judgment in favor of both entities. This appeal deals solely with the summary judgment granted in favor of Sandy Lane Residential.
Taking the evidence in the light most favorable to the Estate, we conclude that a genuine issue of material fact exists as to whether Sandy Lane Residential was Fernandez’s employer, precluding summary judgment. We therefore reverse the trial court’s orders granting summary judgment and the final judgment in favor of Sandy Lane Residential. See Alvarado v. Manro, Inc., 550 So.2d 1174 (Fla. 3d DCA 1989).
Reversed and remanded.

. The Estate also sued KOS Management, LLC (the property manager); HKS Architects, Inc. (the gate designer); Precept Builders, Inc. (the manufacturer and installer of the gate); and Bostic Steel Inc. (a subcontractor hired by Precept to fabricate and install the gate), but those parties are not the subject of this appeal and remain as parties to the pending action below.